DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-16, 21, and 24-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 2005/0125207).

Regarding claim 14, Lee teaches a boat lifting crane, see abstract and figure 3 comprising: 
- an upper frame, 12, having two upper beams, 16 
- at least two pairs of carriages, 18, each carriage of each pair being mounted so that each carriage is configured to move on a respective upper beam and is configured to translate for a respective stroke portion, see paragraph 0021 
- at least one lifting belt, 24, extended between two carriages of a same pair of carriages,
wherein at least part of the stroke portion of a carriage of one of the pairs of carriages is superimposed on at least part of the stroke portion of a carriage of the other of the pairs of carriages, Lee teaches the carriages 18 run along the whole length of the rail, so it stands to reasons that the stroke portions of the carriages overlap.

Regarding claim 15, Lee teaches each carriage, 18, comprises at least one translation means and each upper beam comprises a translation support which cooperates with the translation means, said translation support being common for all the translation means of the carriages of the same upper beam, see figure 3 and paragraph 0021.

Regarding claim 16, Lee teaches an actuation device configured to cause the movement of at least one carriage of said at least two pairs of carriages along the respective stroke, see paragraph 0021 which teaches carriages running along the rail.

Regarding claim 21, Lee teaches the carriages comprises an upper base coupled to the respective upper beam, and a lower portion coupled to the respective lifting belt, each carriage being further provided with coupling elements with adjustable extension configured to adjustably couple the upper base to the lower portion, see figure 3.

Regarding claim 24, Lee teaches the upper beams of the upper frame are connected by a cross-member, 26, coupled to the upper beams at an end portion of the upper beams.

Regarding claim 25, Lee teaches a lower supporting frame having vertical legs, 11, and being connected to the upper frame.

Regarding claim 26, Lee teaches the vertical legs have wheels, see figure 2.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Wierzba et al. (US 2007/0095776).

Regarding claim 17, Lee does not teach the specifics of the actuation device, as claimed.  Wierzba et al. teaches the actuation device comprises: a drive unit on board each carriage; for each beam, at least one fixed reaction element coupled to the respective upper beam, which cooperates with the drive unit of each carriage to determine the movement of the latter along the respective stroke, see figures 1, 8, and paragraphs 0075.  It would have been obvious to one of ordinary skill in the art to combine the actuation device of Wierzba et al. with the crane of Lee in order to achieve the predictable result of actuating the carriage to move it along the rail.

Regarding claim 18, Wierzba et al. further teaches each drive unit comprises an engagement element, the fixed reaction element and the engagement element being arranged so that the fixed reaction element and the engagement element are coupled and configured to move with respect to each other by shape interference,  see figures 1 and 8 and paragraph 0075.

Regarding claim 19, Wierzba et al. teaches the fixed reaction element is a chain and the engagement element is a pinion configured to mesh with said chain, see figure 8 and paragraphs 0075+.

Regarding claim 20, Wierzba et al. teaches the fixed reaction element is a rack and the engagement element is a sprocket configured to mesh with said rack, see figure 8.

Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lamer (US 4,861,218).

Regarding claim 22, Lee does not clearly teach the first and second pulley, as claimed.  Lamer teaches a crane with a first pulley assembly associated with the upper base; a second pulley assembly associated with the lower portion; and a cable engaged by the first and second pulley assemblies, see figure 2.  It would have been obvious to one of ordinary skill in the art to combine the pulleys and cable of Lamer with the crane of Lee in order to easily and reliably lift the lifting belt of the crane.

Regarding claim 23, Lamer teaches an adjustment system configured to act on said cable of the coupling elements with adjustable extension of each carriage, said adjustment system comprising, preferably for each carriage, first guiding pulleys and a motorized winch for winding the cable, see figure 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



24 May 2022